The nonsuit in this case was erroneously granted.
In Dowling v. Clarke, 13 R.I. 134, the claim was for an unascertained balance claimed to be due on a partnership account, and for this it was held that assumpsit would not lie.
In Fry v. Potter, 12 R.I. 542, however, a case like the present one, it was held that assumpsit would lie, because, there being no general copartnership, but only an agreement to share the gains and losses of a particular adventure, and *Page 377 
nothing outstanding to be adjusted, the transaction was closed and the losses ascertained.
This case is even stronger, from the plaintiff's testimony that the money sued for was a loan to the defendant to enable him to the speculation of purchasing options on land.
Petition for new trial granted.